Title: James Lovell to Abigail Adams, 27 November 1780
From: Lovell, James
To: Adams, Abigail


     
      
       Novr. 27th. 1780
      
     
     The enclosed is from no new Admirer. But it will not be less wellcome on that Score to a Female devoid of Coquetry. It came under Cover to the hon. Mr. Bee from Commodore Gillon, who has been so kind as to aid Mr. A——by interpreting, in Holland. Mr. A——is authorized to negociate the money matters that were entrusted to Mr. Laurens and had actually received his Powers by the happy Arrival of the hon. Mr. Searle who sailed from hence in the Jay on some Affairs for the State of Pensylvania.
     Mr. A was well Sepr. 25. I wish I may be able to say Something to him of the same kind about you before Col. Palfrey sails; it may serve as a Douceur. He writes not to me. He is as captious as P— I will not say who, because the eastern Post has failed Today, and possibly there may be in the Office at Fish Kill a “Thank you for forwarding the Bills of Exchange” and an “I wish you happy” with a P at the Bottom of it.
     I have not yet seen the Carolina Mr. Brown to prove to him of what worth is a good Word from you. It shall wellcome to me even the “Countenance” of a Saracen.
     I hear nothing yet of Capt. P. Jones. I have 3 Commissions respecting Goods to come by him. They are from 3 much esteemed Friends. I will not say of which of the Commissions I am most proud, for I wish to avoid even the Appearance of being a Flatterer in these Days of Slander when even Portia has “been left” to miscall my Honesty.
     Now, Daughter of Eve, for a few Dashes in the News-way. Russia, Sweeden and Denmark are jointly doing Right to their mutual Commerces. Holland is all tameness, pretending to expect that the northern confederating Powers shall guarantee her east india Interests as a preliminary to her joining the Confederation. England releases Captures made upon the 3 first mentioned Nations, but condemns the Hollanders. Minheer I should think will not much longer hold out under such evident Indignity.
     The british Force has suddenly left Portsmouth in Virginia without destroying their Works or taking the collected negroes with them. There is a Report that they relanded higher up the Bay and have cooped in our Friends on the Neck to the amount of 5000. I suspect this to be the Fabric of a Speculator. There is more than a single Account that French Ships were off Charlestown Bar.
     I forgot to tell you that Mr. A is turned a french Surgeon and is anatomizing Govr. Hutchinson. I will give you a Sketch of the Skeleton if I can find Time by next post day.
     A Foreigner who has travailed much and knows several Languages told me last Evening that he knew of Nothing that pleased him so much for the Occasion as the Quaker’s Farewell.
     
      JL
     
    